Citation Nr: 0110873	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-11 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel




INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  This matter comes before the Board of Veterans Appeals 
(BVA or Board) from a October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran engaged in combat with the enemy during the 
Vietnam conflict.

3.  The veteran has not been diagnosed as having PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1154 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  
The Board notes that no relevant treatment records exist.  
The RO afforded the veteran a comprehensive VA examination in 
August 1999.  The veteran declined an opportunity to appear 
at a hearing to provide testimony in support of his claim. 
While the RO denied the veteran's claim as not well grounded, 
the Statement of the Case reviewed all pertinent evidence and 
provided the veteran with all applicable laws and 
regulations.  Most importantly, the Statement of the Case 
informed the veteran of the evidence necessary to 
substantiate his claim. Accordingly, under these 
circumstances the Board concludes that no further development 
is required to comply with its statutory duty to assist.

The veteran claims he is entitled to service connection for 
PTSD.  A veteran is entitled to service connection for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  Service connection for 
PTSD requires a diagnosis of the disorder; credible 
supporting evidence that the claimed in-service stressful 
events actually occurred; and a link, as established by 
medical evidence, between current symptoms and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet.App. 163, 164 (1996); West v. Brown, 7 Vet.App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet.App. 91, 98 (1993).  
If however, the VA determines that the veteran did not engage 
in combat with the enemy or that the veteran engaged in 
combat with the enemy but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet.App. 128, 142 
(1997).

The veteran's DD Form 214 for the period of service from 
October 1967 through October 1969 showed that the veteran 
received the Vietnam Service Medal, Army Commendation Medal 
(with V Device), Vietnam Campaign, Air Medal, Combat Infantry 
Badge, Bronze Star and Good Conduct Medal.  Purple Heart 
orders contained in the record also show that the veteran was 
awarded the Purple Heart in 1968 for wounds received in 
action.

Based on this evidence, the Board finds that the veteran 
"engaged in combat with the enemy," and thus, the veteran's 
exposure to a stressful incident that would support a 
diagnosis of PTSD is established.  The remaining issue to be 
determined is whether the veteran has a diagnosis of PTSD 
that is linked to his combat service.

The veteran's service medical records show no indication of 
complaints, findings or treatment for any psychiatric 
disorder.  Additionally, the separation examination of 
September 1969 shows no report by the veteran of any 
psychiatric symptoms and the psychiatric evaluation was shown 
as normal.  

A VA examination was conducted in August 1999.  The examiner 
noted that the veteran was very cooperative during the 
interview.  The veteran stated that he had no previous 
hospitalizations for PTSD and has never received any 
psychiatric treatment for PTSD.  He served in the Army 
Airborne Division from 1967 through 1969, and served 
primarily in the field for his entire tour.  About halfway 
through his tour he was injured by shrapnel, receiving 
injuries to his hand, chest and neck.  At the time he was 
injured, he was a squad leader and was taking his platoon out 
and stopped to column to get a demolition man because he 
believed he had seen a booby trap, but just at that moment, 
they took a lot of incoming hits.  Many men under his command 
were injured.  The veteran was very proud of the fact that 
during his entire tour, he received no casualties to his 
group.  He also has a very clear memory of shooting several 
young soldiers at close range and has survivor guilt over the 
death of a point man he had worked closely with; believing 
that it could have been him killed instead.  When he first 
returned from the military he stated that he used alcohol for 
a little while but quickly recovered and rarely uses it 
anymore.  The veteran was also given a working adjustment 
period by the Army after returning from Vietnam before going 
back out into civilian life.  He stated that it helped him to 
adjust to any stress that he may have experienced at that 
time.  The examiner concluded that despite the veteran's 
having some vivid dreams about being back in Vietnam, he had 
no other virtual stress responses.  He is well adjusted, 
married since 1972 with four children and holds down a job 
with the Veterans Administration.  The report contained no 
diagnosis for Axis I or Axis II.  The examiner concluded by 
noting that the veteran did not show any evident psychiatric 
symptoms, and if he had ever experienced any problems or 
stress he immediately sought attention for them.

In the absence of a diagnosis, the Board finds that there is 
no basis for granting service connection for PTSD.  As stated 
previously, service connection for PTSD requires that there 
is a diagnosis of the disorder.  While there is evidence that 
shows that the veteran "engaged in combat with the enemy," 
and thus the veteran clearly has a stressor that would 
support a diagnosis of PTSD, there is no evidence that shows 
a current medical diagnosis of the disorder.  While the 
veteran reported to the VA examiner that he experienced some 
symptoms that could be associated with PTSD, such as 
nightmares, there was still no diagnosis of PTSD.  
Accordingly, because of an absence of a diagnosis, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  Accordingly, service connection for 
PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

 

